Townsend, Judge.
The two special grounds of the motion for a new trial assign error on certain excerpts from the charge of the court, on the ground that they are not supported by evidence, to the effect that it is the duty of the operator of a motor vehicle to keep it under control and as near the right side of the road as practicable, and to the effect that a plaintiff who is not in the exercise of ordinary care for her own safety cannot recover. Since there was evidence that the plaintiff was operating her automobile to the left of the center of the highway at the time her automobile collided with an oncoming vehicle, both instructions were authorized by the evidence. For the same reason the general grounds of the motion for a new trial are without merit.

Judgment affirmed.


Carlisle and Frankum, JJ., concur. Gardner, P. J., not participating.